         Case 1:17-cv-04853-JSR Document 105 Filed 07/10/20 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                     X
                                                          :
                                                          : No. 17 Civ. 4853
SARAH PALIN,
                                                          :
                              Plaintiff,                  :
                                                          : Hon. Jed S. Rakoff
                                                          :
                       -against-                          :
                                                          : ECF Case
                                                          :
THE NEW YORK TIMES COMPANY and JAMES                      :
BENNET,                                                   :
                                                          :
                              Defendants.                 :
                                                          :
-------------------------------------                     X

                      DECLARATION OF JACQUELYN N. SCHELL

       Jacquelyn N. Schell, pursuant to 28 U.S.C. § 1746, declares as follows:

       1.      I am associated with the law firm of Ballard Spahr LLP, counsel for Defendants

The New York Times Company (“The Times”) and James Bennet (together, “Defendants”) in

the above-captioned action. I submit this declaration in opposition to Plaintiff’s Motion for

Partial Summary Judgment. I have personal knowledge of the facts herein.

       2.      Attached hereto as Exhibit 62 is a true and correct copy of excerpts from the

Brief and Special Appendix of Plaintiff-Appellant filed by Plaintiff in the United States Court of

Appeals for the Second Circuit in Palin v. N.Y. Times Co., No. 17-3801, as Dkt. 53.

       3.      Attached hereto as Exhibit 63 is a true and correct copy of excerpts from the

Reply Brief of Plaintiff-Appellant filed by Plaintiff in the United States Court of Appeals for the

Second Circuit in Palin v. N.Y. Times Co., No. 17-3801, as Dkt. 83.

       4.      Attached hereto as Exhibit 64 is a true and correct copy of additional excerpts

from the transcript of the deposition of Timothy Crawford, held on May 12, 2020.
         Case 1:17-cv-04853-JSR Document 105 Filed 07/10/20 Page 2 of 2



       5.      Attached hereto as Exhibit 65 is a true and correct copy of additional excerpts

from the transcript of the deposition of Sarah Palin, held on May 20 and 21, 2020.

       6.      Attached hereto as Exhibit 66 is a true and correct copy of excerpts from the

transcript of the hearing held by this Court on July 31, 2017, related to The Times’s Motion to

Dismiss Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

       I declare under penalty of perjury that the foregoing is true and correct.


Executed on July 10, 2020
New York, New York

                                                     Jacquelyn N. Schell




                                                 2
Case 1:17-cv-04853-JSR Document 105-1 Filed 07/10/20 Page 1 of 4




                   Exhibit 62
Case
   Case
     1:17-cv-04853-JSR
        17-3801, Document
                       Document
                          53, 02/20/2018,
                                  105-1 Filed
                                          2239138,
                                              07/10/20
                                                   Page1Page
                                                         of 106
                                                             2 of 4




No. 17-3801
                   d
                                IN THE


 United States Court of Appeals
                 FOR THE SECOND CIRCUIT



                    SARAH PALIN , an individual,
                                                          Plaintiff-Appellant,
                             —against—

                 THE N EW YORK TIMES COMPANY,
                                                         Defendant-Appellee.

          ON APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK
                Case No. 1:17-cv-04853-JSR, Hon. Jed S. Rakoff



BRIEF AND SPECIAL APPENDIX OF PLAINTIFF-APPELLANT



KENNETH G. TURKEL                            ELIZABETH M. LOCKE, P.C.
SHANE B. VOGT                                  Lead Counsel
BAJO | CUVA | COHEN | TURKEL P.A.            THOMAS A. CLARE, P.C.
100 North Tampa Street, Suite 1900           JOSEPH R. OLIVERI
Tampa, Florida 33602                         CLARE LOCKE LLP
Telephone: (813) 443-2199                    10 Prince Street
                                             Alexandria, Virginia 22314
S. PRESTON RICARDO
                                             Telephone: (202) 628-7400
GOLENBOCK EISEMAN ASSOR BELL
  & PESKOE LLP
711 Third Avenue
New York, New York 10017
Telephone: (212) 907-7300
             Counsel for Plaintiff-Appellant Sarah Palin
       Case
         Case
            1:17-cv-04853-JSR
               17-3801, Document
                              Document
                                 53, 02/20/2018,
                                         105-1 2239138,
                                                 Filed 07/10/20
                                                           Page50
                                                                Page
                                                                  of 106
                                                                      3 of 4



would have to be brought home to the persons in [defendant’s] organization having

responsibility for the [statement’s] publication,” and this Court’s statement in

Dongguk University v. Yale University, 734 F.3d 113, 123 (2d Cir. 2013), echoing

Sullivan. But critically, neither Sullivan nor Dongguk commented on pleading

requirements. Sullivan involved the question of ultimate proof of actual malice after

trial, 376 U.S. at 262, and Dongguk involved the same question at summary

judgment, 734 F.3d at 122—that is, after discovery.7

      Importantly, it has long been the rule that, “[a]t the pleading stage, plaintiffs

cannot be required to identify [facts] ... [or] information ... uniquely in the

possession of defendants.     Rather, plaintiffs satisfy their burden where their

allegations raise a reasonable expectation that discovery will reveal evidence

proving their claim.” E.g., Royal Park Invs. SA v. Bank of N.Y. Mellon, No. 14-cv-

6502, 2016 WL 899320, at *5 (S.D.N.Y. Mar. 2, 2016) (collecting cases). There is



7
  To the extent the Court believes that Sullivan or Dongguk require a defamation-
plaintiff to plead that an individual employee of a defamation-defendant-publisher
whose identity was concealed by the publisher acted with actual malice to survive a
motion to dismiss—neither does—Mrs. Palin recognizes that those decisions would
bind this Court. Mrs. Palin, however, expressly preserves her challenge to those
decisions, which if interpreted in that manner, are incorrect and fundamentally at
odds with the law governing the knowledge of organizations in other areas
(e.g., fraud), e.g., In re WorldCom, Inc. Sec. Litig., 352 F. Supp. 2d 472, 497
(S.D.N.Y. 2005) (citing United States v. Bank of New England, N.A., 821 F.2d 844,
855-56 (1st Cir. 1987)), and would allow publishers to defame at will and avoid
liability by concealing the identity of an individual author and compartmentalizing
knowledge across employees.


                                           41
      Case
        Case
           1:17-cv-04853-JSR
              17-3801, Document
                             Document
                                53, 02/20/2018,
                                        105-1 2239138,
                                                Filed 07/10/20
                                                          Page68
                                                               Page
                                                                 of 106
                                                                     4 of 4



Date: February 20, 2018                 Respectfully Submitted,

                                     /s/ Elizabeth M. Locke, P.C.
Kenneth G. Turkel                  Elizabeth M. Locke, P.C. (Lead Counsel)
Shane B. Vogt                      Thomas A. Clare, P.C.
BAJO | CUVA | COHEN | TURKEL Joseph R. Oliveri
100 North Tampa Street, Suite 1900 CLARE LOCKE LLP
Tampa, Florida 33602               10 Prince Street
Telephone: (813) 443-2199          Alexandria, VA 22314
Facsimile: (813) 443-2193          Telephone: (202) 628-7400
kturkel@bajocuva.com               Facsimile: (202) 478-0475
svogt@bajocuva.com                 tom@clarelocke.com
                                   libby@clarelocke.com
S. Preston Ricardo                 joe@clarelocke.com
GOLENBOCK EISEMAN ASSOR
BELL & PESKOE LLP
711 Third Avenue
New York, NY 10017
Telephone: (212) 907-7300
Facsimile: (212) 754-0330
pricardo@golenbock.com


Attorneys for Plaintiff-Appellant Sarah Palin




                                          59
Case 1:17-cv-04853-JSR Document 105-2 Filed 07/10/20 Page 1 of 5




                   Exhibit 63
CaseCase 17-3801, Document
     1:17-cv-04853-JSR     83, 05/29/2018,
                       Document            2312653,
                                  105-2 Filed       Page1
                                              07/10/20    of 40
                                                        Page  2 of 5




1R
                    +
                                 ,1 7+(


 United States Court of Appeals
                  )25 7+( 6(&21' &,5&8,7



                     6$5$+ 3$/,1DQLQGLYLGXDO
                                                           3ODLQWLII$SSHOODQW
                              ²DJDLQVW²

                  7+( 1(: <25. 7,0(6 &203$1<
                                                          'HIHQGDQW$SSHOOHH

           21$33($/ )5207+(81,7('67$7(6',675,&7 &2857
               )257+(6287+(51',675,&7 2)1(: <25.
                 &DVH1RFY-65+RQ-HG65DNRII



          5(3/< %5,() 2) 3/$,17,))$33(//$17



.(11(7+ *785.(/                             (/,=$%(7+ 0/2&.(3&
6+$1( %92*7                                   /HDG&RXQVHO
%$-2 _&89$ _&2+(1 _785.(/ 3$             7+20$6 $&/$5(3&
1RUWK7DPSD6WUHHW6XLWH            -26(3+ 52/,9(5,
7DPSD)ORULGD                          &/$5( /2&.( //3
7HOHSKRQH                       3ULQFH6WUHHW
                                              $OH[DQGULD9LUJLQLD
635(6721 5,&$5'2
                                              7HOHSKRQH  
*2/(1%2&. (,6(0$1 $6625 %(//
    3(6.2( //3
7KLUG$YHQXH
1HZ<RUN1HZ<RUN
7HOHSKRQH  
             &RXQVHOIRU3ODLQWLII$SSHOODQW6DUDK3DOLQ
          Case
       Case    17-3801, Document
            1:17-cv-04853-JSR    83, 05/29/2018,
                              Document           2312653,
                                         105-2 Filed      Page14
                                                     07/10/20    of 40
                                                              Page  3 of 5



simply because plaintiffs label them “facts.” (Opp’n 14-20.) But The Times and

amici misstate Palin’s pleading-stage burden and their caselaw is inapposite.

      Although The Times and amici trumpet First Amendment rights, the Supreme

Court already struck the balance between public-figure defamation-plaintiffs’ rights

to recover for defamatory statements and defamation-defendants’ First Amendment

rights by requiring public-figure defamation-plaintiffs to allege and ultimately prove

a ctua l ma lice. N.Y. Tim es Co. v. Sullivan, 376 U.S. 254, 270 (1964); League of

United Latin Am. Citizens, Council No. 4434 v. Clements, 999 F.2d 831, 860 (5th

Cir. 1993) (“Lega l sta nda rds of necessity reflect a       ba la nce of competing

considerations.”). Thus, as The Times’ own cases acknowledge, pleading standards

for defamation claims are the same as for other claims under Rule 8: “we have

long made clear that ‘defamation actions are, for procedural purposes, to be treated

no differently from other actions.” Biro v. Conde Nast, 807 F.3d 541, 545 (2d Cir.

2015) (alterations omitted); Cabello-Rondon v. Dow Jones & Co., 720 F. App’x 87,

88 (2d Cir. 2018) (“‘[M]a lice must be a lleged pla usibly in a ccorda nce with

Rule 8.”’); Mayfield v. Nat’l Ass’n for Stock Car Racing, 674 F.3d 369, 377 (4th Cir.

2012) (“[T]he usua l sta nda rds of notice plea ding a pply in defa ma tion ca ses.”);

Schatz v. Republican State Leadership Com m ., 669 F.3d 50, 58 (1st Cir. 2012)

(similar).




                                           6
          Case
       Case    17-3801, Document
            1:17-cv-04853-JSR    83, 05/29/2018,
                              Document           2312653,
                                         105-2 Filed      Page15
                                                     07/10/20    of 40
                                                              Page  4 of 5



      Moreover, the pleading standard is unaffected by public-figure defamation-

plaintiffs’ ultimate burden of proving actual malice by clear and convincing

evidence to prevail at trial.    “[I]t is manifestly improper to import trial-stage

evidentiary burdens into the pleading standard.” Garcia-Catalan v. United States,

734 F.3d 100, 103 (1st Cir. 2013); Huri v. Office of the Chief Judge of the Circuit

Court, 804 F.3d 826, 834 (7th Cir. 2015) (“[P]leading standards ... are, of course,

different from the evidentiary burden a plaintiff must subsequently meet.”); Lewis v.

Trustmark Ins. Co. (Mut.), 182 F.3d 908, at *5 (4th Cir. 1999) (similar). This makes

sense. Because “courts do not consider evidence outside the pleadings in resolving

a motion to dismiss ... application of the ‘clear and convincing standard’—a burden

of proof—is not logically sound.” Crypto Research, LLC v. Assa Abloy, Inc., 236

F. Supp. 3d 671, 678-79 (E.D.N.Y. 2017).

      The Times fares no better in asking the Court to reject Palin’s well-pleaded

facts and favorable inferences based on alternative inferences it proffers. The Times’

fact-specific caselaw demonstrates that courts may only reject plaintiffs’ allegations

and inferences in extreme circumstances, such as where plaintiffs make “fanciful,”

“fantastic,” “delusional” conspiracy allegations,2 allegations directly contradicted by



2
 Gallop v. Cheney, 642 F.3d 364 (2d Cir. 2011); McNaughton v. De Blasio, 644 F.
App’x 32 (2d Cir. 2016) (bare allegations of conspiracy “spanning several years ...
dozens of police officers, and numerous underage children”); Davila v. Johnson,
No. 15-cv-2665, 2015 WL 87968357 (S.D.N.Y. Dec. 15, 2015) (similar).


                                            7
         Case
      Case    17-3801, Document
           1:17-cv-04853-JSR    83, 05/29/2018,
                             Document           2312653,
                                        105-2 Filed      Page38
                                                    07/10/20    of 40
                                                             Page  5 of 5



Date: May 29, 2018                     Respectfully Submitted,

                                     /s/ Elizabeth M. Locke, P.C.
Kenneth G. Turkel                  Elizabeth M. Locke, P.C. (Lead Counsel)
Shane B. Vogt                      Thomas A. Clare, P.C.
BAJO | CUVA | COHEN | TURKEL Joseph R. Oliveri
100 North Tampa Street, Suite 1900 CLARE LOCKE LLP
Tampa, Florida 33602               10 Prince Street
Telephone: (813) 443-2199          Alexandria, VA 22314
Facsimile: (813) 443-2193          Telephone: (202) 628-7400
kturkel@bajocuva.com               Facsimile: (202) 478-0475
svogt@bajocuva.com                 tom@clarelocke.com
                                   libby@clarelocke.com
S. Preston Ricardo                 joe@clarelocke.com
GOLENBOCK EISEMAN ASSOR
BELL & PESKOE LLP
711 Third Avenue
New York, NY 10017
Telephone: (212) 907-7300
Facsimile: (212) 754-0330
pricardo@golenbock.com


Attorneys for Plaintiff-Appellant Sarah Palin




                                          30
Case 1:17-cv-04853-JSR Document 105-3 Filed 07/10/20 Page 1 of 5




                   Exhibit 64
     Case 1:17-cv-04853-JSR Document 105-3
                               Timothy     Filed 07/10/20 Page 2 of 5
                                         Crawford
                                  May 12, 2020                          ·

·1
· · · · · · · · · · UNITED STATES DISTRICT COURT
·2· · · · · · · · ·SOUTHERN DISTRICT OF NEW YORK

·3· · · · · · · · · · CASE NO.:· 17 Civ. 4853

·4
· · SARAH PALIN, an individual,
·5
· · · · · ·Plaintiff,
·6
· · -vs-
·7

·8· THE NEW YORK TIMES COMPANY,
· · a New York corporation, and
·9· JAMES BENNET, an individual,

10· · · · ·Defendants.
· · ___________________________________/
11

12

13· · · · · · · · · · · · · ·VIDEOTAPED

14
· ·   · · · · · · · · · · · · DEPOSITION
15
· ·   · · · · · · · · · · · · · · OF
16
· ·   · · · · · · · · · · ·TIMOTHY CRAWFORD
17·   · · · · · · · · · ·(Via Videoconference)

18

19· · · · · · · · · · · · ·May 12, 2020
· · · · · · · · · · · ·10:03 a.m. - 1:19 p.m.
20
· · · · · · · · · (Proceedings conducted remotely)
21

22

23· · · · · · · · ·Stenographically Reported By:
· · · · · · · · · · · · SHARON VELAZCO, RPR
24· · · · · · · · Registered Professional Reporter

25


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
     Case 1:17-cv-04853-JSR Document 105-3
                               Timothy     Filed 07/10/20 Page 3 of 5
                                         Crawford
                                  May 12, 2020                          2

·1· · · · · · · · · · · · · APPEARANCES
· · · · · · · ·(All participants appearing remotely)
·2

·3· On Behalf of the Plaintiff:

·4
· ·   ·   ·   BAJO | CUVA | COHEN | TURKEL
·5·   ·   ·   100 North Tampa Street
· ·   ·   ·   Suite 1900
·6·   ·   ·   Tampa, Florida 33602
· ·   ·   ·   svogt@bajocuva.com
·7·   ·   ·   BY: SHANE B. VOGT, ESQUIRE

·8
· · On Behalf of the Defendants:
·9

10·   ·   ·   BALLARD SPAHR LLP
· ·   ·   ·   1675 Broadway, 19th Floor
11·   ·   ·   New York, NY 10019
· ·   ·   ·   sullivant@ballardspahr.com
12·   ·   ·   BY:· THOMAS SULLIVAN, ESQUIRE

13
· ·   ·   ·   BALLARD SPAHR LLP
14·   ·   ·   1735 Market Street, 51st Floor
· ·   ·   ·   Philadelphia, PA 19103-7599
15·   ·   ·   axelrodd@ballardspahr.com
· ·   ·   ·   BY:· DAVID L. AXELROD, ESQUIRE
16

17· Also Present:· · ·Dan Macom, Remote Video Technician
· · · · · · · · · · · U.S. Legal Support Services
18

19· · · · · · · · · · · INDEX OF PROCEEDINGS

20· Deposition of TIMOTHY CRAWFORD· · · · · · · · · · · ·Page
· · Direct Examination by Mr. Sullivan· · · · · · · · · ·6
21· Certificate of Reporter· · · · · · · · · · · · · · · 116

22

23
· · · · · · · · · · · · · ·_· · ·_· · ·_
24

25


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
  Case 1:17-cv-04853-JSR Document 105-3
                            Timothy     Filed 07/10/20 Page 4 of 5
                                      Crawford
                               May 12, 2020                          97

·1· · · · · · You can answer.
·2· · · · · · THE WITNESS:· Thought I waited long enough --
·3· · · · · · I didn't.
·4· BY MR. SULLIVAN:
·5· · · ·Q.· ·Do you know if anyone else at Sarah PAC requested
·6· a retraction?
·7· · · ·A.· ·I don't.
·8· · · ·Q.· ·Were there any discussions requesting a
·9· retraction or correction that you are aware of?
10· · · ·A.· ·Not that I'm aware of.
11· · · ·Q.· ·Did Mrs. Palin ever plan to run for president in
12· 2012?
13· · · ·A.· ·Did she ever?
14· · · ·Q.· ·Yes.
15· · · ·A.· ·Yes.
16· · · ·Q.· ·Did you discuss it with her?
17· · · ·A.· ·I did.
18· · · ·Q.· ·And what was the -- what was said in those
19· discussions?
20· · · ·A.· ·How much work it was going to be; it was going to
21· be a lot of work.
22· · · ·Q.· ·And how would it have been a lot of work?
23· · · ·A.· ·Oh, my gosh.· Running for president?
24· · · · · · Just the amount of money you have to raise.
25· · · · · · The amount of money you have to raise is


                           U.S. LEGAL SUPPORT
                         www.uslegalsupport.com                           YVer1f
     Case 1:17-cv-04853-JSR Document 105-3
                               Timothy     Filed 07/10/20 Page 5 of 5
                                         Crawford
                                  May 12, 2020                          116

·1· · · · · · · · · · CERTIFICATE OF REPORTER

·2

·3· STATE OF FLORIDA

·4· COUNTY OF MIAMI-DADE

·5

·6· · · · · ·I, SHARON VELAZCO, Registered Professional

·7· Reporter, certify that I was authorized to and did

·8· stenographically report the deposition of TIMOTHY

·9· CRAWFORD; and that the transcript is a true record of my

10· stenographic notes.

11· · · · · ·I further certify that I am not a relative,

12· employee, attorney, or counsel of any of the parties, nor

13· am I a relative or employee of any of the parties'

14· attorneys or counsel connected with the action, nor am I

15· financially interested in the action.

16

17· · · · · ·Dated this 12th day of May, 2020.

18

19· · · · · ·_________________________________
· · · · · · ·SHARON VELAZCO, RPR
20· · · · · ·Registered Professional Reporter

21

22

23

24

25


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
Case 1:17-cv-04853-JSR Document 105-4 Filed 07/10/20 Page 1 of 5




                   Exhibit 65
                                    Sarah
        Case 1:17-cv-04853-JSR Document     Palin
                                        105-4 Filed 07/10/20 Page 2 of 5
                                     05/20/2020                            1

·1

·2·   ·IN THE UNITED STATES DISTRICT COURT
· ·   ·SOUTHERN DISTRICT OF NEW YORK
·3
· ·   ·- - - - - - - - - - - - - - - - - -x
·4
· ·   ·SARAH PALIN,
·5·   · · · · · · · · · · · · · · · · · · · ·No. 17-cv-4853

·6·   · · · · · · · · · · · · ·Plaintiff,
· ·   · · · · · ·v.
·7
· ·   ·THE NEW YORK TIMES COMPANY and
·8·   ·JAMES BENNET,

·9· · · · · · · · · · · · · ·Defendants.

10· ·- - - - - - - - - - - - - - - - - -x

11

12· · · · · · ·Remote videotaped deposition of SARAH

13· ·PALIN, taken pursuant to Subpoena, was held via

14· ·videoconference, commencing May 20, 2020, at

15· ·12:59 p.m., on the above date, before Amanda

16· ·McCredo, a Court Reporter and Notary Public in the

17· ·State of New York.

18

19

20

21

22

23

24

25


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
                                      Sarah
          Case 1:17-cv-04853-JSR Document     Palin
                                          105-4 Filed 07/10/20 Page 3 of 5
                                       05/20/2020                            2

·1

·2· ·A P P E A R A N C E S:

·3· ·For the Plaintiff:

·4·   ·   ·   ·   ·   ·   ·SHANE B. VOGT, ESQ.
· ·   ·   ·   ·   ·   ·   ·BAJO CUVA COHEN TURKEL
·5·   ·   ·   ·   ·   ·   ·100 North Tampa Street
· ·   ·   ·   ·   ·   ·   ·Suite 1900
·6·   ·   ·   ·   ·   ·   ·Tampa, Florida 33602
· ·   ·   ·   ·   ·   ·   ·svogt@bajocuva.com
·7·   ·   ·   ·   ·   ·   ·(813)443-2199

·8

·9· ·For the Defendants:

10·   ·   ·   ·   ·   ·   ·DAVID L. AXELROD, ESQ.
· ·   ·   ·   ·   ·   ·   ·JACQUELYN SCHELL, ESQ.
11·   ·   ·   ·   ·   ·   ·BALLARD SPAHR LLP
· ·   ·   ·   ·   ·   ·   ·1675 Broadway
12·   ·   ·   ·   ·   ·   ·19th Floor
· ·   ·   ·   ·   ·   ·   ·New York, New York 10019
13·   ·   ·   ·   ·   ·   ·axelrodd@ballardspahr.com
· ·   ·   ·   ·   ·   ·   ·schellj@ballardspahr.com
14·   ·   ·   ·   ·   ·   ·(212)223-0200

15

16

17· ·ALSO PRESENT:

18· ·Alexandra Perloff-Giles - New York Times

19· ·Daniel Macom - videographer

20· ·Colleen McKenzie - Alaskan notary

21

22

23

24

25


                                        U.S. LEGAL SUPPORT
                                          (877) 479-2484
                                  Sarah
      Case 1:17-cv-04853-JSR Document     Palin
                                      105-4 Filed 07/10/20 Page 4 of 5
                                   05/20/2020                            31

·1· · · · · · · · · · · · ·S. Palin

·2· · · ·Q· · Okay.

·3· · · ·A· · And the others all have their own places.

·4· · · ·Q· · Now, after -- well, let me ask you this

·5· ·way:

·6· · · · · · When did you resign as governor of Alaska?

·7· · · ·A· · I announced it around the fourth of July

·8· ·weekend of '09, yes.

·9· · · ·Q· · And why did you resign as governor of

10· ·Alaska?

11· · · ·A· · Inundated with those frivolous lawsuits and

12· ·ethics violations.· They're absolutely bankrupting

13· ·my family because the Department of Law -- again,

14· ·this was unprecedented in the state of Alaska and

15· ·Department of Law had not known, really, how to deal

16· ·with complaints against the governor.· Having not

17· ·dealt with it before, not knowing well what should

18· ·we defend on the taxpayers' dime and what should

19· ·Sarah Palin, as an individual, pay for the defense

20· ·of.· And not only the financial impact that was

21· ·absolutely overwhelming and unfair to my family and

22· ·future generations of family, but I knew that going

23· ·into a lame duck session -- lame duck -- the

24· ·legislature was heading into lame duck, I knew that

25· ·the intention of the obstructionist was to make sure


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484                               YVer1f
                                  Sarah
      Case 1:17-cv-04853-JSR Document     Palin
                                      105-4 Filed 07/10/20 Page 5 of 5
                                   05/20/2020                            154

·1

·2· · · · · · · · ·C E R T I F I C A T E

·3

·4· · · · · · ·I, AMANDA McCREDO, a Shorthand Reporter

·5· · · · and Notary Public of the State of New York, do

·6· · · · hereby certify:

·7· · · · That the witness whose examination is

·8· · · · hereinbefore set forth was duly sworn, and that

·9· · · · such examination is a true record of the

10· · · · testimony given by such witness.

11· · · · I further certify that I am not related to any

12· · · · of the parties to this action by blood or

13· · · · marriage, and that I am in no way interested in

14· · · · the outcome of this matter.

15

16

17· · · · · · · · · · _______________

18· · · · · · · · · · ·AMANDA McCREDO

19· · · · · · · · · · ·6/2/20

20

21

22

23

24

25


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
Case 1:17-cv-04853-JSR Document 105-5 Filed 07/10/20 Page 1 of 3




                   Exhibit 66
       Case 1:17-cv-04853-JSR Document 105-5 Filed 07/10/20 Page 2 of 3   1
     H7VVPALA1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    SARAH PALIN, an individual,

4                     Plaintiff,

5                v.                                 17 CV 4853 (JSR)

6    THE NEW YORK TIMES COMPANY, a
     New York corporation,
7
                      Defendant.                    ARGUMENT
8
     ------------------------------x
9                                                   New York, N.Y.
                                                    July 31, 2017
10                                                  4:17 p.m.

11   Before:

12                            HON. JED S. RAKOFF,

13                                                  District Judge

14                                 APPEARANCES

15   BAJO CUVA COHEN TURKEL
          Attorneys for Plaintiff
16   BY: KENNETH G. TURKEL
          SHANE B. VOGT
17        -AND-
     GOLENBOCK EISEMAN ASSOR BELL & PESKOE
18   BY: S. PRESTON RICARDO

19   LEVINE SULLIVAN KOCH & SCHULZ
          Attorneys for Defendant
20   BY: DAVID A. SCHULZ
          JAY W. BROWN
21        JEREMY A. KUTNER

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-04853-JSR Document 105-5 Filed 07/10/20 Page 3 of 3   4
     H7VVPALA1

1              I'd like to start by stressing the First Amendment

2    overlay that exists here, because this case raises issues that

3    are of central concern to the First Amendment, which is

4    designed to protect robust speech on matters of public debate.

5              This is a case arising out of an editorial on gun

6    control issued the same day as that shooting.          It wasn't

7    sometime earlier, it was that day, which also explains how it

8    was written and the time it was written under.

9              THE COURT:    Well, I'm happy to hear your stump speech,

10   but I think it's common ground that when a public figure is

11   involved, even false statements are protected unless they were

12   done with actual malice.      But if they are done with actual

13   malice, then there is no First Amendment protection, true?

14             MR. SCHULZ:    That is correct, Judge.

15             But the point I'm trying to make is that the First

16   Amendment overlay affects all of the theories that we argued as

17   to why and the grounds for dismissal here are in view with

18   constitutional concerns.      Everywhere there's a closed question,

19   the courts have made clear, the Second Circuit has made clear

20   that that First Amendment overlay says that you should be

21   resolving all doubts in favor of protecting the First

22   Amendment.

23             THE COURT:    I hear you.     But, on the other hand, isn't

24   it true on any motion to dismiss that all reasonable inferences

25   favorable to the adverse party, the party against whom the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
